NEWS RELEASE For More Information Contact: Frank B. O’Neil Sr. Vice President, Corporate Communications & Investor Relations 800-282-6242 • 205-877-4461 • foneil@ProAssurance.com ProAssurance Reports Second Quarter 2009 Results BIRMINGHAM, AL – (PRNewswire) – August 3, 2009 – ProAssurance (NYSE: PRA) reports Operating Income of $50.4 million, or $1.52 per diluted share for the second quarter of 2009. Net Income in the quarter was $53.9 million, or $1.62 per diluted share. For the six months ended June 30, 2009, Operating Income was $83.5 million, or $2.50 per diluted share and Net Income was $82.2 million, or $2.46 per diluted share. The company reports a 27 % increase in Gross Written Premiums, compared to the year-ago quarter, primarily due to recent acquisitions. Book Value per share grew to $46.72 in the quarter, a nine percent increase since year-end. Unaudited Consolidated Financial Summary (in thousands, except per share data) Three Months Ended June 30, Six Months Ended
